1
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                         EASTERN DISTRICT OF CALIFORNIA
8
9    JACQUELINE DENISE FRANCIS,               )   Case No.: Case 2:17-cv-01993-AC
                                              )
10                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                  Defendant                   )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that (1) the order at ECF No. 21 is STRICKEN per
19   plaintiff’s notice of errata, and (2) fees and expenses in the amount of $3,950.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE: April 3, 2019
23
24
25
26

                                              -1-
